United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 00-2991MN
                                  _____________

Richard C. Eline,                        *
                                         * On Appeal from the United
              Appellant,                 * States District Court
                                         * for the District of
      v.                                 * Minnesota.
                                         *
Hoyt Brill,                              * [Not To Be Published]
                                         *
              Appellee.                  *
                                    ___________

                           Submitted: July 17, 2001
                               Filed: July 26, 2001
                                   ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Richard Eline, currently an inmate in Arizona, appeals the District Court’s1
dismissal without prejudice of the action he brought under 28 U.S.C. § 2241 and 42
U.S.C. § 1983. Eline, who was convicted of a crime and initially incarcerated in
Hawaii, sought damages and immediate release based on his claim that he had been
falsely imprisoned at a privately owned facility in Minnesota. We conclude the District

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable John M.
Mason, United States Magistrate Judge for the District of Minnesota.
Court did not abuse its discretion in dismissing Eline’s complaint for failure to comply
with the Court’s order to submit a properly completed in forma pauperis application
and partial filing fee. See Fed. R. Civ. P. 41(b) (court may dismiss action for failure
to comply with court order); In re Reid, 197 F.3d 318, 320 (8th Cir. 1999) (standard
of review); Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (court may sua sponte
dismiss action for pro se litigant’s failure to comply with any court order). We note
that Eline would not be entitled to release or damages on the basis he asserted, as an
inmate has no constitutional right to be housed at a particular location. See Olim v.
Wakinekona, 461 U.S. 238, 245 (1983) (just as inmate has no justifiable expectation
that he will be incarcerated in any particular prison within state, he has no justifiable
expectation that he will be incarcerated within any particular state).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-